Robinson, J.
(dissenting in part). Charles Goodsman owned the land in question, a quarter section in 21 — 153—72. To secure $700 and interest, according to five promissory notes, Goodsman mortgaged the land to Theo. B. Scotland Company. The mortgage is dated November 24, 1903, and is acknowledged and recorded October 5, 1904. Asa Styles acquired the Goodsman title and brought a suit to test the validity of the mortgage, and it was held valid. Styles v. Theo. P. Scotland & Co. 22 N. D. 469, 134 N. W. 708. In that groundless suit Paul Campbell was retained as attorney for the mortgagee, and he put in evidence the mortgage notes, which were obtained for that purpose from parties who held them as collateral, though there was no reason for obtaining the notes or putting them in evidence. After the trial Campbell secured possession of the notes by an order directing the clerk of the court to deliver them to him. Then he claimed a lien on the notes for $148.30 and sold the notes to Styles under an attempted foreclosure of his lien. On October 25, 1909, the mortgagee made to the plaintiff John McCarty an assignment of the mortgage and the notes. In August, 1912, he attempted to foreclose by advertisement. By order of the *406court, a stop was put to such foreclosure on affidavits of Asa Styles, Charles Goodsman, and Paul Campbell, claiming that Styles had a valid defense as the owner of the land and the owner of the mortgage. The complaint is dated October 18, 1913. In August, 1916, a judgment was duly entered, directing the sale of the land to pay the mortgage debt, and that the alleged attorney’s lien be first satisfied from the proceeds of the sale.
This is an action to foreclose a mortgage which the court has adjudged to bo valid. Styles v. Theo. P. Scotland & Co. supra. The action is not barred by the Statute of Limitations, as it was commenced within ten years after the debt matured and came due. The facts stated show the defendant Asa Styles has no interest in or lien upon any of the mortgage notes. Styles appeals, and McCarty appeals from the part of the judgment in regard to the attorney’s lien.
By his appeal Styles seeks to question and relitigate the validity of the mortgage, but that question has been fairly decided against him. Styles pleads that the action was barred because it was not commenced within ten years after the cause of action accrued. The cause of action did not accrue until ten years after the last three notes became due,— and the action was commenced in October, 1913. It is also claimed that Styles is the owner of the notes and mortgage under a pretended foreclosure of the attorney’s lien, as if it were a chattel mortgage. Of course that is mere nonsense. The only real question is on the appeal of McCarty. He claims that neither Styles nor Paul Campbell ever had a lien on the notes, and that the court erred in decreeing that the lien claimed should be paid from the sale of the mortgaged premises. Certainly there was no occasion for putting the notes in evidence or for ever giving them to the attorney. He was not employed by the owner of the collateral notes, and he had no claim or cause of action against them on their notes, and his claim was not improved by trans' ferring it to Styles. The judgment should be modified by striking out all that relates to the attorney’s lien, and, as so modified, the judgment should be affirmed.